  USDC IN/ND case 2:18-cv-00037-JEM document 56 filed 12/20/19 page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION

LAWRENCE JAY WALTERS,                       )
PERSONAL REPRESENTATIVE OF                  )
THE ESTATE OF LAWRENCE                      )
JOSEPH WALTERS, DECEASED,                   )
                                            )
      Plaintiff,                            )
                                            )
    v.                                      ) CASE NO. 2:18-cv-0037
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
      Defendant.                            )
                                            )

                          NOTICE OF SETTLEMENT

      Comes now the United States of America, by counsel, and advises the Court

that the parties have reached a settlement agreement in this cause. The parties are

in the process of executing a written settlement agreement and release document.



                                      Respectfully submitted,

                                      THOMAS L. KIRSCH II
                                      UNITED STATES ATTORNEY

                                By:   /s/ Sharon Jefferson
                                      Sharon Jefferson
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Northern District of Indiana
                                      5400 Federal Plaza, Suite 1500
                                      Hammond, IN 46320
                                      Telephone: (219) 937-5500
                                      Fax: (219) 852-2770
                                      Email: Sharon.jefferson2@usdoj.gov
USDC IN/ND case 2:18-cv-00037-JEM document 56 filed 12/20/19 page 2 of 2
